712 N.W.2d 498 (2006)
474 Mich. 1125
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Andre STURGESS, a/k/a Andrea Sturgess, a/k/a Ondre Sturgess, Defendant-Appellant.
Docket No. 130051. COA No. 263964.
Supreme Court of Michigan.
April 28, 2006.
On order of the Court, the application for leave to appeal the September 28, 2005 order of the Court of Appeals is considered, *499 and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
KELLY, J., would grant leave to appeal to consider adoption of a prison mailbox rule in Michigan.